ORDER
This matter came before the Court on the Joint Petition for Indefinite Suspension filed by the Attorney Grievance Commission of Maryland and the Respondent, Jarrett L. Levitsky, pursuant to Maryland Rule 19-736, in which the Respondent admits that he violated Rule 1.15(b) of the Maryland Lawyers’ Rules of Professional Conduct and Maryland Rule 16-607, as then enacted. The Court, having considered the Petition, it is this 15th day of May, 2017.
ORDERED, that Respondent, Jarrett L. Levitsky, be and he hereby is indefinitely suspended from the practice of law in the State of Maryland, effective immediately; and it is further
ORDERED, that, the Clerk of the Court shall remove the name Jarrett L. Levitsky from the register of attorneys in this Court, notify the Respondent in accordance with Maryland Rule 19-742(a)(l), and comply with Maryland Rule 19-761.